Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 A PARTNERSHIP OF INCORPORATED PROFESSIONALS A MISANO H ANSON C HARTERED A CCOUNTANTS CONSENT OF INDEPENDENT ACCOUNTANT We hereby consent to the use in the Registration Statement on Form SB-2 of our report dated October 31, 2006, relating to the financial statements of Everton Capital Corporation, as of August 31, 2006 and the reference to our firm as experts in the Registration Statement. Vancouver, Canada Amisano Hanson November 27, 2006 C HARTERED A CCOUNTANTS SUITE 604 - T
